
	
		III
		112th CONGRESS
		1st Session
		S. RES. 145
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Vitter (for himself
			 and Mr. Lee) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating April 15, 2011, as “National
		  TEA Party Day”.
	
	
		Whereas the deficit, as of April 15, 2011, is the third
			 consecutive deficit in excess of $1,000,000,000,000 in 3 years, and in the
			 history of the United States;
		Whereas the taxpayers of the United States understand that
			 the so-called “Stimulus Bill”, the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), included a laundry list of spending projects that has
			 only increased our national debt;
		Whereas passage of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5) was undertaken with guarantees of restricting
			 unemployment to levels equal to or less than 8 percent, yet unemployment rates
			 have consistently exceeded 8 percent;
		Whereas Congress should pass, and the States should
			 ratify, a balanced budget amendment to the Constitution to ensure structural
			 reform that will force Congress and the President to balance the budget;
		Whereas future bailouts of Wall Street have been codified
			 by the Dodd–Frank Wall Street Reform and Consumer Protection Act (Public Law
			 111–203);
		Whereas the taxpayers of the United States understand that
			 the bailouts of Wall Street by the United States Government have been
			 ineffective and a waste of taxpayer funding;
		Whereas the Federal Government must borrow approximately
			 40 cents of every dollar of Federal spending, causing our Nation to continue on
			 an unsustainable path of increasing debt;
		Whereas Congress should enact permanently lower tax rates
			 and a simpler tax code so that taxpayers and business owners no longer face
			 heavy compliance costs and the uncertainty of tax rates that increase
			 automatically;
		Whereas the taxpayers of the United States agree that the
			 United States Government should stop wasteful spending, reduce the tax burden
			 on families and businesses, and focus on policies that will lead to job
			 creation and economic growth; and
		Whereas taxpayers in the United States are expressing
			 their opposition to efforts to raise taxes, the unsustainable debt, the failure
			 to enact systematic budget reforms, and skyrocketing spending by the United
			 States Government by organizing “Taxed Enough Already” parties, also known as
			 “TEA” parties: Now, therefore, be it
		
	
		That the Senate designates April 15,
			 2011, as National TEA Party Day.
		
